Title: To John Adams from United States House of Representatives, 29 July 1790
From: United States House of Representatives
To: Adams, John


				
					Mr. President:
					July 29, 1790
				
				The House of Representatives have receded from such of their amendments to the amendments of the Senate, as were disagreed to on the bill, entitled “An act making provision for the debt of the United States;”They have passed the bill, entitled “An act to continue in force, for a limited time,” an act, entitled “An act for the temporary establishment of the post office;” and the bill, entitled “An act to compensate Thomas Barclay for various public services;” in which they desire the concurrence of the Senate.
				
					
				
				
			